Citation Nr: 0709449	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a left 
great toe laceration as a result of VA medical treatment 
during a September 1999 VA examination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from November 1942 to April 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that denied compensation 
benefits, pursuant to the provisions of 38 U.S.C. (U.S.C.A., 
for the Board's purposes) § 1151, for residuals of a left 
great toe laceration as a result of a VA medical examination.  
In July 2002, the veteran filed a timely notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in December 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2003.  

In July 2003, the veteran and his daughter testified during a 
hearing before a Decision Review Officer at the RO; a 
transcript of the hearing is of record. A supplemental SOC 
(SSOC) was issued in July 2003, reflecting the RO's continued 
denial of the claim.

In August 2004, the veteran and his daughter testified during 
a Board hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.

In December 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for further 
development and adjudication.  After accomplishing the 
requested development, the Appeals Resource Center (ARC) 
continued the denial of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left foot drop (as 
reflected in a September 2006 SSOC), and returned the matter 
to the Board for further appellate consideration.  



In March 2007, the undersigned VLJ granted a January 2007 
motion to advance this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Probative and uncontradicted medical opinion establishes 
that the veteran does not any residuals of a great toe 
laceration, and that the examination in question involved no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in administering medical treatment; or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a left 
great toe laceration as a result of VA medical treatment 
during a September 1999 VA examination, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.358 (2004); 38 C.F.R. §§ 3.102, 3.159, 3.361, 
3.800 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. 
App. at 119.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2005 letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim, to include 
evidence in the appellant's possession.  After the veteran 
was afforded opportunity to respond to the January 2005 
letter, the RO readjudicated the claim (as reflected in the 
September 2006 SSOC).  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service 
private medical records, VA treatment records from VA Medical 
Centers (VAMCs) in Illinois and Florida, and the report of a 
July 2006 VA examination conducted for evaluation purposes.  
The Board further finds that the record does not present a 
basis for further development of the record in connection 
with the current claim.  

As regards the latter point, the Board notes that the veteran 
has asserted that an employee at the Westside VAMC in 
Chicago, Illinois prepared a contemporaneous incident or 
accident report with respect to his claimed injury, but that 
he was not provided a copy of the report.  While no accident 
or incident report concerning the veteran's September 1999 
left toe injury is of record, the Board finds that sufficient 
efforts to obtain any such report have been expended. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2006).  In this case, VA requested 
that the VAMCs in Illinois (Hines, Westside (now, Jesse 
Brown), and Chicago Heights facilities) and Florida (Bay 
Pines) send all of the veteran's available records, including 
handwritten notes as well as all accident or incident 
reports.  Extensive medical records were received from the 
VAMCs in Illinois and Florida and associated with the claims 
file.  Additionally, in July 2005, October 2005, and April 
2006 statements, each of the facilities indicated that it had 
responded to VA's request and enclosed a copy of all of the 
veteran's records within its custody.  Given the statements 
from the VAMCs in Illinois and Florida, the Board is able 
conclude, under 38 C.F.R. § 3.159 (c), that an accident 
report for this veteran's September 1999 injury either does 
not exist or that further efforts to obtain any such report 
would be futile.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice provided on the 
RO's behalf, the appellant has been notified and made aware 
of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
feasible to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

In this appeal, the veteran filed the current claim for 
compensation under 38 U.S.C.A. § 1151 in July 2000.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358 (a regulation that the RO initially considered in 
adjudicating the claims).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997 is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under 38 
C.F.R. § 3.361, and given the veteran notice of the criteria 
of 38 C.F.R. § 3.358 as well as 38 U.S.C.A. § 1151 (as 
reflected in the December 2002 SOC and July 2003 SSOC), the 
Board finds that there is no due process bar to the Board 
also applying the provisions of 38 C.F.R. §  3.361 in 
evaluating the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  See 38 C.F.R. § 
3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim in light of the above, the Board finds 
that entitlement to section 1151 compensation benefits has 
not been established. 

The veteran essentially contends that he currently suffers 
from residuals of a left great toe laceration-to include 
change in bone structure of foot as well as difficulty 
walking-that were caused during an examination at the 
Westside (now, Jesse Brown) VAMC in September 1999.  He 
asserts that he severely lacerated the underside of his left 
great toe on a scale while an examining VA physician was 
attempting to weigh him.  He asserts that the deep cut to the 
toe occurred due to the VA physician's carelessness and 
negligence in failing to ensure his personal safety by taking 
the necessary precautions during the examination, when he 
knew or should have known that the veteran was handicapped 
due to total blindness and lower extremity peripheral 
neuropathy.  

The report of September 28, 1999 VA artery examination does 
not show that the veteran lacerated his left toe.  However, a 
VA podiatry assessment note dated on September 28, 1999 shows 
that the veteran presented to the clinic with complaints of 
an injury to his left hallux (incorrectly referred to as his 
right hallux).  It was further noted that the hallux at 
plantar aspect distal to interphalangeal joint (IPJ) reveals 
an open lesion with granular base, hemorrhagic strike 
through, and exsanguinous drainage.  The injured area was 
noted as non-tender to palpation of left hallux with no edema 
or erythema.  An assessment of grade 1 ulcer - Wagner right 
hallux was listed in the report.  The examiner details that 
he irrigated the wound and applied a betadine solution with 
bandage.  Thereafter, it was noted that the veteran left the 
clinic before reported to scheduled foot X-rays and the 
veteran was scheduled for a follow-up appointment in two 
weeks. 

A VA treatment record dated on October 8, 1999 shows that the 
veteran had a status post laceration of the left hallux.  
Objective findings are noted as a 0.8 centimeter by 0.2 
centimeter linear breach in the skin of the plantar medial 
left hallux at the IPJ level.  The examiner noted that the 
lesion involved the superficial epidermis only with no 
drainage, odor, erythema, or edema.  Thereafter, the wound 
was cleaned with betadine and a topical antibiotic before 
being bandaged.  The October 1999 treatment note indicates 
that the veteran was scheduled for a follow-up appointment in 
four months.  A January 1999 VA treatment note shows 
complaints of pain in the left great toe where it was injured 
in September 1999.  Objective finding indicate that the 
veteran's left great toe exhibited full range of motion, 
strength of 3/5, and no pain on palpation.  It was further 
noted that the veteran's toe was without lesion or break in 
the skin.  An assessment of left great toe pain was listed in 
the treatment record. 

A February 2000 VA podiatry assessment note details that the 
veteran's left hallux was well healed with no open wounds.  
Subjective complaints of increased pain and tingling in the 
hallux were noted and the examiner listed an assessment of 
sensory and motor axonal neuropathy as well as dolychonychia.  
VA podiatry assessment notes dated in May 2000 and August 
2000 continue to show that the veteran's left hallux 
laceration was healed as well as list assessments of 
neuropathy.  Additional VA treatment records dated from 
November 2000 to January 2003 do not show any objective 
findings or residuals concerning the veteran's left great 
toe.  A March 2004 VA examination report shows findings of 
pes planus and idiopathic severe axonal neuropathy.  
Additional VA outpatient treatment records dated through 2005 
show continued treatment for pes planus, neuropathy, and 
plantar fasciitis.

In the July 2006 VA examination report, the examiner noted 
that he had reviewed the veteran's claims file.  The veteran 
then complained of occasional pain in the tip of his toe for 
10 to 15 seconds as well as a tickling kind of sensation on 
the bottom of his left hallux, which travels distally towards 
the tip of his toe.  The examiner detailed that with his 
peripheral neuropathy, the veteran has trouble walking.  
After examining the veteran, the examiner listed diagnoses of 
healed left toe laceration and peripheral neuropathy.  He 
opined that the veteran does not have any residuals of the 
left great toe laceration.  It was further noted that there 
was no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA during the examination or that the laceration was 
an event not reasonably foreseeable. 

The Board notes that the July 2006 VA physician's conclusions 
was based on examination of the veteran and a review of the 
extensive documented medical evidence, and considers this 
opinion to be of great probative value in this appeal.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Significantly, neither the veteran 
nor his representative has presented, identified, or alluded 
to the existence of any medical evidence or opinion that 
directly contradicts this medical opinion.

The Board has considered the veteran's and his daughter's 
contentions advanced in connection with the claim, to include 
during the August 2004 Board hearing.  To whatever extent 
these assertions are offered to establish that the veteran 
has the claimed disability a result of VA treatment, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on the medical matters upon which this claim turns.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, lay assertions in this regard have no 
probative value.  

As persuasive and uncontradicted evidence in this case 
establishes that the veteran does not have any residuals of a 
left great toe laceration as a result of VA medical 
treatment, the Board must conclude that the criteria for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of a left great toe laceration 
as a result of VA medical treatment during a September 1999 
VA examination are not met; hence, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a left 
great toe laceration as a result of VA medical treatment 
during a September 1999 VA examination, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


